I concur in the decision as well as in the opinion of Mr. Justice ALLEN M. STEARNE. I wish merely to stress the non-contested fact that the agreement dated July 24, 1944, but actually executed on December 31, 1944, was wholly fictitious and not intended by the parties to bind either of them; in fact the period which it purported to cover had already expired when it was entered into. It was prepared for the sole purpose of deceiving and defrauding the United States government.
It is elementary that evidence is always admissible to attack the integrity of an instrument as a whole and to show that an apparently valid agreement was not in fact intended by the parties to be a genuine and binding contract. Under such circumstances the rule against attempting to alter the terms of a written agreement by parol evidence has no application whatever.